DETAILED ACTION
	Applicant’s response, filed 05/31/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-5, 7-11, 13-17, 19-23, and 25-33 are pending.
Claims 6, 12, 18, and 24 are canceled.
Claims 1-3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, and 25-29 are amended.
Claims 31-33 are newly added.
Claims 1-5, 7-11, 13-17, 19-23, and 25-33 are rejected.



Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/31/2022 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered. A signed copy of the IDS document is included with this Office Action.

Specification
The amendments to the abstract and the Specification submitted 05/31/2022 are accepted.

Drawings
The replacement drawing sheets submitted 05/31/2022 are accepted.

Claim Objections
The claims are objected to because of the following informalities. The instant objection is newly stated and is necessitated by claim amendment.
Claim 25 depends on claim 24, which has been canceled. For examination purposes, it is assumed that claim 25 depends from claim 1.
Claim 26 recites “the sequencing data in (iii), (v), and (vii), (iv), (vi), and (viii)”, but should be amended to recite “the sequencing data in (iii), (v), and (vii), 




Claim Rejections- 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-11, 13-17, 19-23, 25-30, and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The instant rejections are maintained or newly stated and are necessitated by claim amendment. 
Claim 1 recites “(b) obtaining sequencing data…; (c) (ii) identifying clusters of the putative sequences of the at least one nucleic acid target using directional adjacency; (iii) collapsing the sequencing data using each of the clusters of putative sequences of the at least one nucleic acid target identified in (ii); (iv) identifying clusters of the molecular label sequences associated with the putative sequences of the at least one nucleic acid target using directional adjacency; (v) collapsing the sequencing data using each of the clusters of molecular label sequences identified in (iv); (vi) identifying clusters of combination sequences using directional adjacency, wherein each combination sequence comprises a sequence of the at least one nucleic acid target and an associated molecular label sequence; (vii) collapsing the sequencing data using each of the clusters of combination sequences identified in (vi)”. Each of the identifying steps (c ii, iv, and vi) recite identifying different types of clusters of the at least one nucleic acid target identified in step (c)(i), but each of the collapsing steps (iii, iv, and vi) recite “collapsing the sequencing data”. It is not clear whether the collapsing steps are performed on the entire sequencing data collected in (b) or on the subset of the data identified in (c)(i). Claim 32 is similarly rejected. Clarification via claim amendment is requested.

Claim 32 recites “identifying the clusters of putative sequences using directional adjacency”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of clusters. It is recommended to amend the claim to recite “identifying 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-11, 13-17, 19-23, 25-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method for quantifying stochastically barcoded targets [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing, and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
The claim steps to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claim 1: (i) identifying putative sequences of the at least one nucleic acid target in the sequencing data; (ii) identifying clusters of the putative sequences of the at least one nucleic acid target using directional adjacency; (iii) collapsing the sequencing data using each of the clusters of putative sequences of the target identified in (ii); (iv) identifying clusters of the molecular label sequences associated with the putative sequences of the at least one nucleic acid target; (v) collapsing the sequencing data using each of the clusters of molecular label sequences identified in (iv); (vi) identifying clusters of combination sequences using directional adjacency, wherein each combination sequence comprises a sequence of the sequences of the at least one nucleic acid target and an associated molecular label sequence of the molecular label sequences; (vii) collapsing the sequencing data using each of the clusters of combination sequences identified in (vi); (viii) after collapsing the sequencing data in (iii), (v), and (vii), identifying molecular labels associated with two or more different putative sequences of the at least one nucleic acid target, wherein a putative sequence of the two or more different putative sequences having an occurrence smaller than a chimeric occurrence threshold is identified as a chimeric sequence of the nucleic acid target; (ix) removing chimeric sequences of the at least one nucleic acid target identified in (viii) from the sequencing data; and (x) estimating the number of the at least one nucleic acid target, wherein the number of the at least one nucleic acid target correlates with the number of distinct molecular label sequences associated with the at least one nucleic acid target after collapsing the sequencing data in (iii), (v), and (vii) and after removing the chimeric sequences of the at least one nucleic acid target from the sequencing data in (ix).
Dependent claims 7-11, 13-17, 19-23, and 25 recite additional steps that further limit the judicial exceptions in independent claim 1 and, as such, are further directed to abstract ideas. For example, claim 7 further limits the adjacency order of the sequences; claim 8 further limits the directional adjacency threshold; claim 9 further limits the adjacency order of the sequences; claim 10 further limits the adjacency order of the sequences; claim 11 further limits sequence collapsing; claim 13 further limits the adjacency order of the sequences; claim 14 further limits the directional adjacency threshold; claim 15 further limits the adjacency order of the sequences; claim 16 further limits the adjacency order of the sequences; claim 17 further limits sequence collapsing; claim 19 further limits the adjacency order of the sequences; claim 20 further limits the directional adjacency threshold; claim 21 further limits the adjacency order of the sequences; claim 22 further limits the adjacency order of the sequences; claim 23 further limits sequence collapsing; and claim 25 further limits thresholds for identifying chimeric sequences.
Dependent claim 26: adjusting the sequencing data after collapsing the sequencing data in (iii), (v), and (vii), and after removing the chimeric sequences of the nucleic acid target in (x).
Dependent claims 27-30 recite additional steps that further limit the judicial exceptions in dependent claim 26 and, as such, are further directed to abstract ideas. For example, claim 27 further limits the adjustment of the sequencing data; claim 28 further limits the threshold for adjusting the sequencing data; claim 29 further limits the statistical analysis for thresholding; claim 30 further limits the negative binomial distributions of the statistical analysis.
Claim 31: determining the number of nucleic acid targets in sequencing data of the stochastically barcoded nucleic acid targets according to the method of claim 1, wherein the at least one target of the plurality of nucleic acid target comprises at least one nucleic acid target encoding an immune receptor.
Independent claim 32: (b) collapsing putative sequences of each of the nucleic acid targets by: identifying the clusters of putative sequences using directional adjacency; and collapsing the sequencing data using the identified clusters of putative sequences; (c) collapsing molecular label sequences associated with the putative sequences of each of the nucleic acid targets by: identifying the clusters of molecular label sequences using directional adjacency; and collapsing the sequencing data using the identified clusters of molecular label sequences; (d) after collapsing putative sequences of each of the nucleic acid targets in (b) and collapsing molecular label sequences associated with the putative sequences of each of the nucleic acid targets in (c), identifying molecular labels associated with two or more putative sequences of the nucleic acid target, wherein a putative sequence of the two or more different putative sequences having an occurrence smaller than a chimeric occurrence threshold is identified as a chimeric sequence of the nucleic acid target; (e) removing the chimeric sequences of the nucleic acid target identified in (d) from the sequencing data; and (f) estimating the number of each of the nucleic acid targets after removing the one or more putative sequences of the nucleic acid target in (e), wherein the estimated number of the target associated with each nucleic acid target in the sequencing data correlates with the number of distinct molecular label sequences associated with each of the nucleic acid targets in the sequencing data.
Dependent claim 33: collapsing clusters of combination sequences, wherein each combination sequence comprises a sequence of the nucleic acid target and an associated molecular label sequence, wherein the estimated number of the nucleic acid target correlates with the number of distinct molecular label sequences associated with each of the nucleic acid targets after collapsing the occurrence of the combination sequences.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually identify, collapse, remove, count, estimate, and adjust sequences. There are no specifics as to the methodology involved in “identifying”, “collapsing”, “removing”, “estimating”, “adjusting”, and “determining” sequences, and thus, under the BRI, one could simply, for example, make a list of sequences, identify and collapse similar sequences, and remove chimeric sequences with pen and paper, followed by counting, estimating, and adjusting these sequences in the mind or with pen and paper. Other steps, recited in the dependent claims, further include that the identifying and adjusting techniques are performed using mathematical techniques (e.g., directional adjacency and statistical analysis), as is supported by examples in the Specification, such RSEC [0189]; Hamming distance [0190]; thresholding analyses [0193].  
Therefore, claim 1 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d)). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: “(a) stochastically barcoding a plurality of nucleic acid targets from a sample…; (b) obtaining sequencing data of the stochastically barcoded nucleic acid targets”.
Claim 31: “providing a plurality of nucleic acid targets from a sample of peripheral blood mononuclear cells; and stochastically barcoding the plurality of nucleic acid targets”.
Claim 32: “(a) receiving sequencing data of a plurality of stochastically barcoded nucleic acid targets, wherein each stochastically barcoded nucleic acid target of the plurality of stochastically barcoded nucleic acid targets comprises a stochastic barcode of a plurality of stochastic barcodes, wherein each stochastic barcode comprises a molecular label, wherein the sequencing data comprises putative sequences of the nucleic acid target of the plurality of nucleic acid targets and the number of molecular label sequences associated with the sequences of the nucleic acid target in the sequencing data”.
Dependent claims 2-5 recite steps that further limit the recited additional elements in claim 1, i.e. the composition of the nucleic acid targets in the claims.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “barcoding”, “obtaining sequencing data”, “providing” samples, and “receiving” data, perform functions of collecting the data needed to carry out the abstract idea. Data gather does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exceptions alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Jabara et al. (US 2016/0026758 A1, IDS reference) discloses that stochastically barcoding sequences, obtaining sequencing data, providing samples, and receiving data are data gathering elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0005], [0008], and [0072]. Additionally, the disclosure refers to commercially available products for stochastic barcoding [0059]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.
Response to Applicant Arguments
Applicant states that the claimed method, as a whole, integrates any alleged judicial exception to improvement of the technical field of nucleic acid sequencing data analysis, and applied that improvement to the practical application of estimating the occurrence of closely-related but diverse nucleic acid sequences.  Applicant further states that this includes specific teaching of substitution errors, primer crossover errors, and PCR chimera errors that can occur when sequencing stochastically barcoded nucleic acid targets that encode, e.g. immune receptors.  Applicant surmises that one of ordinary skill in the art “can readily recognize, based on the present disclosure, that these errors present a technological problem in the field of sequencing target molecules labeled with stochastic labels”.  Applicant includes further arguments to point out that one of skill in the art could recognize improvement in said techniques and that there is no requirement for the improvement to be in the additional elements.
	This is not persuasive.  Applicant alleges that “estimating the occurrence of closely-related but diverse nucleic acid sequences” represents a “practical application”.  However, steps directed to “estimating” in the instant claims are steps that are, themselves, the judicial exceptions and cannot therefore be a practical application of the judicial exception.  The courts have made clear that a judicial exception is not eligible subject matter (Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980))) if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, it is the additional elements (if any) in the claim that must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible.  It is submitted here that the instant claims do not include any additional elements that provide for a practical application.  Rather, the “additional element” in the instant claims (see exemplary claim 1) includes only the step of “barcoding sequences” and “obtaining sequencing data”.  As set forth above, said steps operate in the claim as data gathering steps and do not integrate any of the recited judicial exceptions into a practical application nor do the claims as a whole include any inventive concept beyond well-understood, routine and conventional steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1-5, 7-9, 11, 13-15, 17, 19-21, 23, 25-27, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (Science, 2015, 347(6222), pp. 1258367-1-8, IDS reference #382), as evidenced by Hamady et al. (Nature Methods, 2008, 5(3), pp. 235-237, IDS reference #398), in view of Bolotin et al. (Nature Methods, 2015, 12(5), pp. 380-381, Supplemental, pp. 1-14, and Documentation, pp. 1) and Edgar (bioRxiv, 2016, pp. 1-21). The instant rejections are newly stated and are necessitated by claim amendment.
	Claim 1 recites a method for determining the number of nucleic acid targets in sequencing data, comprising: 
(a) stochastically barcoding a plurality of nucleic acid targets from a sample using a plurality of stochastic barcodes to create a plurality of stochastically barcoded nucleic acid targets, wherein each of the plurality of stochastic barcodes comprises a cell label and a molecular label, wherein molecular labels of at least two stochastic barcodes of the plurality of stochastic barcodes comprise different molecular label sequences, and wherein at least two stochastic barcodes of the plurality of stochastic barcodes comprise cell labels with an identical cell label sequence; 
(b) obtaining sequencing data of the stochastically barcoded nucleic acid targets; and 
(c) for at least one target of the plurality of nucleic acid targets: 
(i) identifying putative sequences of the at least one nucleic acid target in the sequencing data; 
(ii) identifying clusters of the putative sequences of the at least one nucleic acid target using directional adjacency; 
(iii) collapsing the sequencing data using each of the clusters of putative sequences of the at least one nucleic acid target identified in (ii);
(iv) identifying clusters of the molecular label sequences associated with the putative sequences of the at least one nucleic acid target using directional adjacency; 
(v) collapsing the sequencing data using each of the clusters of molecular label sequences identified in (iv);
(vi) identifying clusters of combination sequences using directional adjacency, wherein each combination sequence comprises a sequence of the at least one nucleic acid target and an associated molecular label sequence; 
(vii) collapsing the sequencing data using each of the clusters of combination sequences identified in (vi);
(viii) after collapsing the sequencing data in (iii), (v), and (vii), identifying molecular labels associated with two or more different putative sequences of the at least one nucleic acid target, wherein a putative sequence of the two or more different putative sequences having an occurrence smaller than a chimeric occurrence threshold is identified as a chimeric sequence of the nucleic acid target;
 (ix) removing the chimeric  sequences of the at least one nucleic acid target  identified in (viii) from the sequencing data; and 
(x) estimating the number of the at least one nucleic acid target, wherein the estimated number of the at least one nucleic acid target correlates with the number of distinct molecular label sequences associated with the at least one nucleic acid target  after collapsing the sequencing data in (iii), (v), and (vii), and after removing the chimeric sequences of the at least one nucleic acid target from the sequencing data in (ix).
Regarding claim 1, the prior art to Fan discloses an approach for gene expression cytometry combining next-generation sequencing with stochastic barcoding of single cells. (Abstract). Regarding step (a), Fan teaches using a combinatorial library of beads bearing cell- and molecular-barcoding capture probes (i.e., stochastic barcodes comprising a cell label and a molecular label) to uniquely label transcripts (i.e., nucleic acid targets) (abstract). As Fan teaches that the molecular indices are variable while the cell label is identical for all oligonucleotides per cell (Fig. 1B), it is considered that Fan fairly teaches the limitations of step (a). Regarding step (b), Fan teaches sequencing the amplification products (i.e., the stochastically barcoded nucleic acid targets) to reveal the cell label, the molecular index, and the gene identity (page 1258367-1, column 3, paragraph 3). Regarding step (c), Fan discusses data analysis (page 1258367-7, column 3, paragraph 2 through page 1258367-8, column 1, paragraph 1). Regarding step (c)(i), Fan teaches gene assignment for the second paired read (i.e., identifying putative sequences of the nucleic acid target). Fan teaches grouping reads first by cell label, then by gene identity (step (c)(ii)) and molecular index (step (c)(iv)). Fan teaches that in order to calculate the number of unique molecules per gene (step (c)(x)), the molecular indices of reads of the same gene transcript from the same cell were clustered (step (c)(v)). Fan teaches that their computation analysis collapses the reads with the same molecular index and gene sequence (i.e., putative sequences of the target) into a single entry (page 1258367-1, column 3, paragraph 3), which reads on collapsing clusters of the molecular label sequences associated with the putative sequences of the target (step (c)(v)) or clusters of combination sequences (steps (c)(vi-vii)). Regarding steps (iii) and (iv), Fan teaches clustering molecular indices of reads of the same gene transcript based on edit distance (i.e., identifying clusters using directional adjacency) (page 1258367-7, column 3, paragraph 2). As the steps (ii)-(vii) are interpreted as being performed independently as explained above in the 35 U.S.C. 112(b) rejection, it is considered that Fan fairly teaches these limitations.
Fan does not teach collapsing the sequencing data based on the clusters of putative sequences of the target (step (c)(iii)) or identifying and removing chimeric sequences (steps (c)(viii-ix)).
However, the prior art to Bolotin discloses a universal framework that processes big immunome data from raw sequences to quantitate clonotypes to correct PCR errors (page 380, column 2, paragraph 1). Bolotin teaches clustering clonotypes (i.e., putative sequences of the target) with small numbers of mismatches (step (c)(ii)) (Supplemental, pages 3-4, algorithm steps 3 and 4) and attaching (i.e., collapsing) clonotypes with smaller abundances to the highly similar parent clonotype with significantly greater abundance (step (c)(iii)) (Supplemental, pages 3-4, algorithm step 5). Bolotin also teaches correcting for PCR and sequencing errors using a heuristic multilayer clustering (i.e., identifying clusters using directional adjacency) (page 380, column 2, paragraph 3 and Supplemental figure on page 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Fan and Bolotin in order to correct sequence errors in both the molecular labels and the target sequences. The motivation would have been to rescue low-quality reads by mapping them to high-quality data to preserve maximal quantitative information, as taught by Bolotin (page 380, column 2, paragraph 3). The nature of the problem to be solved, retaining sequencing data with errors for quantitative assessment, as well as the need to correct errors in molecular labels and target sequences by grouping similar sequences together, would have led one of ordinary skill in the art to choose an appropriate method for clustering using directional adjacency and collapsing target sequences and molecular label sequences. Therefore, it would have been obvious to use the method for clustering and attaching groups of similar clonotypes (as shown in Bolotin) in combination with the method for clustering and collapsing reads with similar molecular labels (as shown in Fan).
	Fan and Bolotin teach a method of correcting errors in molecular label and target sequences as above. However, neither Fan nor Bolotin specifically disclose the elements of steps (ix-x) regarding identifying and removing chimeric sequences.
	However, the prior art to Edgar discloses an algorithm for denoising, or error correcting, Illumina amplicon reads (abstract). Edgar teaches that PCR chimeras form when an incomplete amplicon primes extension into a different biological template (page 1, paragraph 1). Regarding claim 1, step viii, Edgar teaches comparing two algorithms for chimera detection (i.e., identifying chimeric sequences) (Chimera filtering, pages 9-13). Edgar teaches that UCHIME2 and DADA2 use similar algorithms for chimera detection in denoised amplicons, where both construct a model of the query sequence from segments of two other amplicons, or the parents (page 10, paragraph 2). Edgar teaches that UCHIME2 requires an abundance ratio of at least two, where the least abundant parent used to make the model must be at least twice as abundant as the query (i.e., identifying a putative sequence of the putative sequences of the target associated with the one molecular label sequence with an occurrence smaller than a chimeric occurrence threshold as corresponding to a chimeric sequence of the one or more chimeric sequences of the target). Edgar teaches correcting point errors to obtain an accurate set of amplicon sequences, or ZOTUs, followed by filtering of chimeric amplicons (claim 1, step (ix)) (page 2, paragraph 1). As Edgar teaches that it is common to denoise sequencing data and then to remove chimeric sequences before quantification (page 2, paragraph 1), it is considered that Edgar fairly teaches the limitations of step x. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Fan and Bolotin as described above with the method of Edgar for denoising and filtering chimeras because the inclusion of chimeric sequences in sequencing data would lead to inaccurate quantification. The motivation to remove chimeras using a threshold would have been to denoise, or error correct, sequences with PCR amplification errors, as taught by Edgar (abstract), while provide more or less strict settings for identifying sequences as chimeras and removing them, as taught by Edgar (page 10, paragraph 2). The nature of the problem to be solved, retaining sequencing data with errors for quantitative assessment, as well as the need to remove chimeric sequences to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate method for clustering and collapsing similar sequencing reads and for removing chimeric sequences. Therefore, it would have been obvious to use the method for clustering and collapsing similar sequencing reads (as shown in Fan and Bolotin) in combination with the method for removing chimeric sequences (as shown in Edgar).  
Regarding claim 2, Fan in view of Bolotin and Edgar teach claim 1 as described above. Fan teaches oligonucleotides that have an mRNA capture sequence (page 1258367-1, column 2, paragraph 3) which captures all polyadenylated RNAs (i.e., the plurality of nucleic acid targets comprises targets of the whole transcriptome of a cell) (page 1258367-4, column 3, paragraph 3).
Regarding claim 3, Fan in view of Bolotin and Edgar teach claim 2 as described above. Fan teaches selecting a panel of 12 genes for analysis (page 1258367-1, column 3, paragraph 4), but also teaches that, as all polyadenylated RNAs are captured and archived, one can elect to study any arbitrary sets of genes (i.e., the plurality of nucleic acid targets comprises a gene) (page 1258367-4, column 3, paragraph 3).
Regarding claim 4, Fan in view of Bolotin and Edgar teach claim 3 as described above. Fan teaches that their technique, CytoSeq, provides nucleotide precision along with quantitative gene expression information and could be applied to qualitative examinations of genetic structure across individual cells, such as mutations or variants, T cell receptors, or immunoglobulins (page 1258367-4, column 3, paragraph 3).
Regarding claim 5, Fan in view of Bolotin and Edgar teach claim 1 as described above. Fan teaches selecting a panel of 12 genes for analysis (i.e., the putative sequences of the nucleic acid target) (page 1258367-1, column 3, paragraph 4). As Fan teaches an example of genes with numerous nucleotide differences, it is considered that this range encompasses the instantly claimed range of at least one nucleotide difference.
Regarding claims 7, 13, and 19, Fan in view of Bolotin and Edgar teach claim 1 as described above. Fan teaches using an edit distance of 1 to define clusters (i.e., the sequences within a cluster are within a predetermined directional adjacency threshold of one another) (page 1258367-7, column 3, paragraph 2).
Regarding claims 8, 14, and 20, Fan in view of Bolotin and Edgar teach claims 7, 13, and 19 as described above. Fan teaches using an edit distance of 1 nucleotide to define clusters (page 1258367-7, column 3, paragraph 2). Fan teaches that the cell barcodes were designed to enable error correction (page 1258367-7) as evidenced by Hamady, where sequences with errors less than a Hamming distance of 1 can be corrected (Figure 1).
Regarding claims 9, 15, and 21, Fan in view of Bolotin and Edgar teach claims 7, 13, and 19 as described above. Fan does not teach parent and children sequences.
However, Bolotin teaches clustering by organizing matched clonotypes in a hierarchical tree, where each child layer is highly similar to its parent but has significantly smaller abundance (i.e., clusters comprise one or more parent sequences and one or more child sequences of the one or more parent sequences) (page 4, paragraph 2). Bolotin Documentation teaches that the clusteringFilter.specificMutationProbability parameter controls the relative counts between two clones in adjacent layers (i.e., parent and child sequences) and has a default value of 1E-3 (i.e., a predetermined directional adjacency occurrence threshold) (Clustering strategy). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, the collapsing method of Fan with the collapsing method of Bolotin in order to set a cut off value between a parent and its children. The motivation would have been to provide a level of significant distinction between the sequences, as taught by Bolotin Supplemental (page 4, paragraph 2). Therefore, the substitution of the collapsing method of Bolotin for the collapsing method of Fan is no more than the simple substitution of one known element for another.
Regarding claims 11, 17, and 23, Fan in view of Bolotin and Edgar teach claim 1 as described above. Fan in view of Bolotin teach identifying clusters of putative sequences of the target, clusters of the molecular label sequences associated with the putative sequences of the target, and clusters of combination sequences as described above. Fan does not teach attributing an occurrence of a child sequence of the one or more children sequences to the parent sequence of the child sequence.
However, Bolotin teaches clustering by organizing matched clonotypes in a hierarchical tree and attaching (i.e., attributing) small abundance clonotypes (i.e., children)  to the parent clonotype with significantly greater abundance (page 4, paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Fan for clustering the different types of sequences taught by Fan and Bolotin because these collapsing algorithms would be expected to predictably collapse any clustered nucleotide sequences. Therefore, the basic technique of collapsing clusters of nucleotide sequences, whether the clusters comprise molecular labels, targets, or combinations of the two, would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade. Further, it would have been obvious to substitute the collapsing method of Fan with the collapsing method of Bolotin because both methods accomplish the same goal. Therefore, the substitution of the collapsing method of Bolotin for the collapsing method of Fan is no more than the simple substitution of one known element for another.  
Regarding claim 25, Fan in view of Bolotin and Edgar teach claim 1 as described above. Fan does not teach identifying chimeric sequences.
However, Edgar teaches that UCHIME2 requires an abundance ratio of at least two as described above, and that DADA2 requires only that the parents are more abundant than the query (i.e., the chimeric occurrence threshold is an occurrence of a putative sequence of the putative sequences of the target associated with the one molecular label sequence that is greater than an occurrence of any other sequence of the putative sequences of the target) (page 10, paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, the error-correction method of Fan in view of Bolotin with the chimera identification and filtering methods of Edgar because the inclusion of chimeric sequences in sequencing data would lead to inaccurate quantification. The motivation to include a chimeric occurrence threshold would have been to provide more or less strict settings for identifying sequences as chimeras and removing them, as taught by Edgar (page 10, paragraph 2). The nature of the problem to be solved, retaining sequencing data with errors for quantitative assessment, as well as the need to remove chimeric sequences to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate method for clustering and collapsing similar sequencing reads and for removing chimeric sequences. Therefore, it would have been obvious to use the method for clustering and collapsing similar sequencing reads (as shown in Fan and Bolotin) in combination with the method for removing chimeric sequences according to a threshold (as shown in Edgar).
Regarding claim 26, Fan in view of Bolotin and Edgar teach claim 1 as described above. Fan teaches constructing a table containing the digital gene expression profile of each cell for each sample after clustering reads into unique transcript molecules based on molecular indices, and then filtering the table (i.e., adjusting the sequencing data after collapsing the sequencing data)  (page 1258367-7, column 3, paragraph 2 through page 1258367-8, column 1, paragraph 1). Fan in view of Bolotin and Edgar are considered to teach the features of claim 1, including feature (ix). 
Regarding claim 27, Fan in view of Bolotin and Edgar teach claim 26 as described above. Fan teaches filtering the table of unique transcript molecules to remove unique molecules that were sequenced only once (i.e., thresholding molecular label sequences associated with the putative sequences of the target to determine signal molecular label sequences and noise molecular label sequences) (page 1258367-8, column 1, paragraph 1). 
Regarding claim 31, Fan in view of Bolotin and Edgar teach claim 1 as described above. Fan teaches analyzing peripheral blood mononuclear cells (page 628, column 3, par. 1; page 1258367-2, column 1, paragraph 2), stochastic barcoding as described above (abstract and Fig. 1B), and analyzing immunoglobulin receptors (page 1258367-2, column 2, paragraph 1) and T cell receptors (page. 1258367-7, column 3, paragraph 2) to characterize immune response (page 1258367-1, column 2, paragraph 1) (i.e., at least one nucleic acid target encoding an immune receptor).
Claim 32 recites a method for determining the number of nucleic acid targets in sequencing data, comprising:
(a) receiving sequencing data of a plurality of stochastically barcoded nucleic acid targets, wherein each stochastically barcoded nucleic acid target of the plurality of stochastically barcoded nucleic acid targets comprises a stochastic barcode of a plurality of stochastic barcodes, wherein each stochastic barcode comprises a molecular label, wherein the sequencing data comprises putative sequences of the nucleic acid target of the plurality of nucleic acid targets and the number of molecular label sequences associated with the sequences of the nucleic acid target in the sequencing data;
(b) collapsing putative sequences of each of the nucleic acid targets by:
identifying the clusters of putative sequences using directional adjacency; and
collapsing the sequencing data using the identified clusters of putative sequences;
(c) collapsing molecular label sequences associated with the putative sequences of each of the nucleic acid targets by:
identifying the clusters of molecular label sequences using directional adjacency;
and collapsing the sequencing data using the identified clusters of molecular label sequences;
(d) after collapsing putative sequences of each of the nucleic acid targets in (b) and collapsing molecular label sequences associated with the putative sequences of each of the nucleic acid targets in (c), identifying molecular labels associated with two or more putative sequences of the nucleic acid target, wherein a putative sequence of the two or more different putative sequences having an occurrence smaller than a chimeric occurrence threshold is identified as a chimeric sequence of the nucleic acid target;
(e) removing the chimeric sequences of the nucleic acid target identified in (d) from the sequencing data; and
(f) estimating the number of each of the nucleic acid targets after removing the one or more putative sequences of the nucleic acid target in (e), wherein the estimated number of the target associated with each nucleic acid target in the sequencing data correlates with the number of distinct molecular label sequences associated with each of the nucleic acid targets in the sequencing data.
Regarding claim 32, the prior art to Fan discloses an approach for gene expression cytometry combining next-generation sequencing with stochastic barcoding of single cells. (Abstract). Regarding step (a), Fan teaches using a combinatorial library of beads bearing cell- and molecular-barcoding capture probes (i.e., stochastic barcodes comprising a cell label and a molecular label) to uniquely label transcripts (i.e., nucleic acid targets) (abstract). As Fan teaches that the molecular indices are variable while the cell label is identical for all oligonucleotides per cell (Fig. 1B), it is considered that Fan fairly teaches the limitations of step (a). Fan teaches sequencing the amplification products (i.e., the stochastically barcoded nucleic acid targets) to reveal the cell label, the molecular index, and the gene identity (page 1258367-1, column 3, paragraph 3). Regarding steps (b) and (c), Fan discusses data analysis (page 1258367-7, column 3, paragraph 2 through page 1258367-8, column 1, paragraph 1). Regarding step (b), Fan teaches gene assignment for the second paired read (i.e., identifying putative sequences of the nucleic acid target). Regarding step (c), Fan teaches grouping reads first by cell label, then by gene identity and molecular index, and Fan teaches that in order to calculate the number of unique molecules per gene (step (f)), the molecular indices of reads of the same gene transcript from the same cell were clustered (page 1258367-7, column 3, paragraph 2 through page 1258367-8, column 1, paragraph 1). Fan teaches clustering molecular indices of reads of the same gene transcript based on edit distance (i.e., identifying clusters using directional adjacency) (page 1258367-7, column 3, paragraph 2). Fan teaches that their computation analysis collapses the reads with the same molecular index and gene sequence (i.e., putative sequences of the target) into a single entry (page 1258367-1, column 3, paragraph 3). 
Fan does not teach collapsing the sequencing data based on the clusters of putative sequences of the target (step (b)) or identifying and removing chimeric sequences (steps (d)-(e)).
However, the prior art to Bolotin discloses a universal framework that processes big immunome data from raw sequences to quantitate clonotypes to correct PCR errors (page 380, column 2, paragraph 1). Bolotin teaches clustering clonotypes (i.e., putative sequences of the target) with small numbers of mismatches (step (b)) (Supplemental, pages 3-4, algorithm steps 3 and 4) and attaching (i.e., collapsing) clonotypes with smaller abundances to the highly similar parent clonotype with significantly greater abundance (step (c)(iii)) (Supplemental, pages 3-4, algorithm step 5). Bolotin also teaches correcting for PCR and sequencing errors using a heuristic multilayer clustering (i.e., identifying clusters using directional adjacency) (page 380, column 2, paragraph 3 and Supplemental figure on page 4). As the steps (b) and (c) are interpreted as being performed independently as explained above in the 35 U.S.C. 112(b) rejection, it is considered that Fan in view of Bolotin fairly teach these limitations.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Fan and Bolotin in order to correct sequence errors in both the molecular labels and the target sequences. The motivation would have been to rescue low-quality reads by mapping them to high-quality data to preserve maximal quantitative information, as taught by Bolotin (page 380, column 2, paragraph 3). The nature of the problem to be solved, retaining sequencing data with errors for quantitative assessment, as well as the need to correct errors in molecular labels and target sequences by grouping similar sequences together, would have led one of ordinary skill in the art to choose an appropriate method for clustering using directional adjacency and collapsing target sequences and molecular label sequences. Therefore, it would have been obvious to use the method for clustering and attaching groups of similar clonotypes (as shown in Bolotin) in combination with the method for clustering and collapsing reads with similar molecular labels (as shown in Fan).
	Fan and Bolotin teach a method of correcting errors in molecular label and target sequences as above. However, neither Fan nor Bolotin specifically disclose the elements of steps (d)-(e) regarding identifying and removing chimeric sequences.
However, the prior art to Edgar discloses an algorithm for denoising, or error correcting, Illumina amplicon reads (abstract). Edgar teaches that PCR chimeras form when an incomplete amplicon primes extension into a different biological template (page 1, paragraph 1). Regarding claim 1, step (d), Edgar teaches comparing two algorithms for chimera detection (i.e., identifying chimeric sequences) (Chimera filtering, pages 9-13). Edgar teaches that UCHIME2 and DADA2 use similar algorithms for chimera detection in denoised amplicons, where both construct a model of the query sequence from segments of two other amplicons, or the parents (page 10, paragraph 2). Edgar teaches that UCHIME2 requires an abundance ratio of at least two, where the least abundant parent used to make the model must be at least twice as abundant as the query (i.e., identifying a putative sequence of the putative sequences of the target associated with the one molecular label sequence with an occurrence smaller than a chimeric occurrence threshold as corresponding to a chimeric sequence of the one or more chimeric sequences of the target). Edgar teaches correcting point errors to obtain an accurate set of amplicon sequences, or ZOTUs, followed by filtering of chimeric amplicons (claim 1, step (e)) (page 2, paragraph 1). As Edgar teaches that it is common to denoise sequencing data and then to remove chimeric sequences before quantification (page 2, paragraph 1), it is considered that Edgar fairly teaches the limitations of step f. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Fan and Bolotin as described above with the method of Edgar for denoising and filtering chimeras because the inclusion of chimeric sequences in sequencing data would lead to inaccurate quantification. The motivation to remove chimeras using a threshold would have been to denoise, or error correct, sequences with PCR amplification errors, as taught by Edgar (abstract), while provide more or less strict settings for identifying sequences as chimeras and removing them, as taught by Edgar (page 10, paragraph 2). The nature of the problem to be solved, retaining sequencing data with errors for quantitative assessment, as well as the need to remove chimeric sequences to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate method for clustering and collapsing similar sequencing reads and for removing chimeric sequences. Therefore, it would have been obvious to use the method for clustering and collapsing similar sequencing reads (as shown in Fan and Bolotin) in combination with the method for removing chimeric sequences (as shown in Edgar).  
Regarding claim 33, Fan in view of Bolotin and Edgar teach claim 32 as described above. As described above, Fan teaches that in order to calculate the number of unique molecules per gene (i.e., estimating the number of nucleic acid targets after collapsing), the molecular indices of reads of the same gene transcript from the same cell were clustered (page 1258367-7, column 3, paragraph 2 through page 1258367-8, column 1, paragraph 1). Fan teaches that their computation analysis collapses the reads with the same molecular index and gene sequence (i.e., putative sequences of the target) into a single entry (page 1258367-1, column 3, paragraph 3), which reads on collapsing clusters of the molecular label sequences associated with the putative sequences of the target, as described above in claim 32, or clusters of combination sequences as in claim 33.
B.	Claims 10, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Bolotin and Edgar, as applied to claim 1 above, and in further view of Smith et al. (IDS reference #478). The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment.  
Regarding claims 10, 16, and 22, Fan in view of Bolotin and Edgar teach claims 9, 15, and 21 as described above. Fan does not teach a predetermined directional adjacency occurrence threshold, and while Bolotin teaches an example of a parent having greater than twice the counts of the children less one (Supplemental, page 4), Bolotin does not particularly disclose a predetermined directional adjacency occurrence threshold that is twice an occurrence of a child sequence less one.
However, the prior art to Smith discloses network-based methods to account for errors in unique molecular identifiers, or UMIs, in single-cell RNA-seq data sets (abstract). Smith teaches an adjacency method for resolving complex networks of UMIs with and without errors (page 493, column 1, paragraph 3). Smith teaches generating networks from the UMIs at a single locus (i.e., a putative target sequence), in which directional edges connect nodes a single edit distance apart when na ≥ 2nb – 1, where na (i.e., parent) and nb (i.e., children) are the counts of node a and node b (page 493, column 2, paragraph 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, the threshold default value for controlling the ratio of adjacent layers (i.e., parent and child sequences) of Bolotin with the threshold for associating UMIs as taught by Smith because these methods would be expected to achieve similar goals with different levels of sensitivity. The motivation would have been to choose a threshold that would allow for a ratio between the final counts for the true UMI and the erroneous UMI generated from a PCR error that would rarely be less than twofold while accounting for UMIs with low counts with the – 1 where the 2n threshold alone is too conservative, as taught by Smith (page 493, column 2, paragraph 1). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the threshold of Smith for the threshold of Bolotin for the predictable result of identifying parent sequences in clusters. 
C.	Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Bolotin and Edgar, as applied to claim 27 above, and in further view of Wagner et al. (Theory in Biosciences, 2013, 132, pp. 159-164) as evidenced by Anders et al. (Nature Proceedings, 2010, pp. 1-13).  The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
Regarding claim 28, Fan in view of Bolotin, and Edgar teach claim 27 as described above. Fan does not teach that thresholding the molecular label sequences associated with the putative sequences of the target comprises performing a statistical analysis on the molecular label sequences of the target.
However, the prior art to Wagner discloses a method for addressing the problem of separating the frequency distribution for read counts in two classes of genes for what is considered expressed (i.e., signal) or not (i.e., noise) (abstract). Wagner teaches a statistical model (i.e., a statistical analysis) for addressing the problem (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, the static filtering criteria of Fan with the statistical analysis for separating expressed and not expressed genes as taught by Wagner because a threshold based on the data could be desired over a static threshold. The motivation would have been to provide a statistical model for making a decision about which genes are expressed or not, rather than making an arbitrary decision, as taught by Wagner (abstract). Thus, it would have been obvious to one of ordinary skill in the art to substitute the method of Wagner for the method of Fan for the predictable result of separating data.
Regarding claim 29, Fan in view of Bolotin, Edgar, and Wagner teach claim 28 as described above. Fan teaches removing the data below a threshold as taught above. Fan does not teach using negative binomial distributions for the statistical analysis.
However, Wagner teaches that the number of transcripts detected in an RNA-seq study are considered as a mixture of two distributions, one that is exponential for transcripts of inactive genes and one that is a negative binomial for actively transcribed genes (i.e., fitting distributions to the data) (abstract and ages 160-161, The model). Wagner teaches calculating criteria for distinguishing between expressed and non-expressed genes (i.e., determining an occurrence of signal molecular label sequences n using the two negative binomial distributions) (abstract and pages 160-161, The model). Wagner teaches modeling the distribution of transcripts using the negative binomial distribution as evidenced by Anders (page 160, column 2, paragraph 3). Anders teaches an error model that uses the negative binomial distribution to model the null distribution of count data for statistical inference of RNA expression data (abstract and Section 2 Model).
Regarding claim 30, Fan in view of Bolotin, Edgar, and Wagner as evidenced by Anders teach claim 29 as described above. Fan teaches removing the data below a threshold as taught above. Fan does not teach negative binomial distributions.
However, Wagner teaches fitting a negative binomial distribution for actively transcribed genes as described above.
Regarding claims 29-30, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, the static filtering criteria of Fan with the statistical analysis for separating expressed and not expressed genes as taught by Wagner because a threshold based on the data could be desired over a static threshold. It would have been obvious to apply a negative binomial distribution to both the signal molecular label sequences and the noise molecular label sequences as evidenced in Anders because the method of Wagner was based on the method of Anders, and one of ordinary skill in the art would have recognized the need to use a distribution that accurately fits the data. The motivation would have been to choose distributions that describe the data, as transcription events from actively transcribed genes is likely to be a mixture of many different rates of transcriptions, and thus, causes a distribution with a long right tail, as taught by Wagner (page 160, column 2, paragraph 3). Thus, it would have been obvious to one of ordinary skill in the art to substitute the method of Wagner for the method of Fan for the predictable result of separating data based on a threshold.
Response to Applicant Arguments
1.	Applicant disagrees with the previous Office Action’s assertions that claims 1-9, 11-15, 17-21, and 23-27 are rejected over the cited references. Applicant submits that features (ii), (iv), (vi), and (x) claim 1 were amended solely to expedite examination. Applicant submits that a prima facie case of obviousness of claim 1 as amended has not been established because the cited references fail to teach or suggest the combination of features, namely identifying and sequentially collapsing clusters based on different portions of the sequence. Applicant submits that although Fan is asserted to disclose clustering molecular indices of reads of the same gene transcript based on edit distance and Bolotin allegedly teaches correcting for PCR and sequencing errors using a heuristic multilayer clustering, the cited portions of Fan in combination with Bolotin do not disclose two separate features of clustering the putative sequences and clustering the molecular label sequences, using directional adjacency. Applicant submits that Fan’s alleged disclosure of clustering based on distance does not disclose directional adjacency. Applicant submits that the cited portions of Fan in view of Bolotin do not provide sufficient guidance for sequential clustering and collapsing operations on different portions of the sequence of stochastically barcoded nucleic acid targets as recited because Fan indicates a single clustering process, and the cited references of Edgar, Hamady, and Smyth fail to cure the deficiencies of Fan and Bolotin. 
These arguments are not persuasive. As presented in the 35 USC 112(b) rejection and reiterated here, features (ii)-(vi) are interpreted under the BRI as being performed independently on the sequencing data and not sequentially. It is noted that if the claims were amended to explicitly state a sequential process, the amendments may overcome the 35 USC 103 rejection over the cited references. Regarding Fan not disclosing directional adjacency, this term is not defined in the Specification and is therefore interpreted broadly. The Specification provides an example of a directional adjacency threshold of a Hamming distance of one [0007]. As presented in the above 35 USC 103 rejection, pointed out by Applicant in their remarks on p. 26, par. 1, and reiterated here, Fan teaches error correction of cell barcodes (page 1258367-7) following the methods of Hamady, which teaches barcodes that can occur in sequences with errors less than a Hamming distance of 1 (Figure 1). 
2.	Applicant submits that the algorithms of Edgar for chimera detection do not rely on a relative occurrence of putative sequences having the same molecular label sequence, but rather construct a model of the query sequence from segments of two other amplicons. Applicant submits that Edgar’s algorithm relies on a sequence-based search to identify chimeric sequences. Applicant submits that Edgar is asserted to disclose an abundance ratio of at least two or requiring the parents to be more abundant, this is considered a broad cutoff to narrow the pool. Applicant submits that Edgar does not teach that identifying a putative sequence that has an occurrence smaller than a chimeric occurrence threshold as a chimeric sequence. Applicant submits that the previous Office Action admits that Edgar does not disclose that the occurrence of chimeric sequences are smaller than the occurrence of the non-chimeric sequences and this also not taught by Smyth, which was used as evidence for the rate of chimera formation being low. Applicant submits that the Office Action relied on inherency to identify an allegedly missing feature but has not provided sufficient evidence to do so.
	This argument is not persuasive. In the previous Office Action, the term “occurrence” was correctly interpreted under the BRI as an incident or event, and the occurrences of the putative sequences corresponding to the chimeric sequences being smaller than the occurrences of the non-chimeric sequences was interpreted as comparing the rates of these occurrences. The previous Office Action did not rely on inherency to identify an allegedly missing feature, but rather used the reference of Smyth to teach that the rate of chimera formation is low to provide support for the removal of chimeras in Edgar that occur at a lower rate than non-chimeric sequences. Regardless, claim 1 has been amended to remove this limitation. Regarding Edgar performing a sequence-based search to identify chimeric sequences, it is not clear how a chimeric sequence would be identified without performing a sequence-based search. The claims disclose that the chimeric sequence is identified when the molecular label is associated with two or more different putative sequences of the target nucleic acid, which could only be ascertained by comparing the target nucleic acid sequence to the putative sequences, i.e., a sequence-based search. The claims do not limit identifying the chimeric sequences to non-sequence-based searches.
3.	Applicant disagrees with the previous Office Action’s assertions that claims 10, 16, and 22 are rejected over the cited references because of the reasons set forth above with respect to claim 1 as amended. Applicant submits that Smith, which was cited to teach a predetermined directional adjacency threshold, does not cure the deficiencies of Fan, Bolotin, and Edgar.
	These arguments are not persuasive. As presented in the above prior art rejection and the response to Applicant arguments, the arguments against claim 1 are not persuasive. 
4.	Applicant disagrees with the previous Office Action’s assertions that claims 28-30 are rejected over the cited references because of the reasons set forth above with respect to claim 1 as amended. Applicant submits that Wanger, which was cited to teach thresholding the molecular label sequences using a statistical analysis, does not cure the deficiencies of Fan, Bolotin, and Edgar.
	These arguments are not persuasive. As presented in the above prior art rejection and the response to Applicant arguments, the arguments against claim 1 are not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-23, 26-30, and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 11-14, and 128-129  of U.S. Patent Application No. 15/605,874 (now allowed) in view of Fan et al. (IDS reference #382), Bolotin et al. (Nature Methods, 2015, 12(5), pp. 380-381), and Edgar (bioRxiv, 2016, pp. 1-21). The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment.
Although the claims at issue are not identical, they are not patentably distinct from each other because the steps of the claims are both drawn to methods of stochastically barcoding targets in a sample, which are then sequenced, and analyzed for sequencing errors in the molecular label, labeled targets with a certain level of mismatch in the label are combined with the original label, and the labeled targets are adjust using a statistical analysis based on the comparison of two negative binomial distributions. 
The invention of ‘874 is drawn to nucleic acid/RNA targets, while the instant application is drawn to targets that are interpreted as nucleotides. As RNA encompasses nucleotides, and the specification of the instant application defines nucleic acids as a polynucleotide sequence that can be DNA or RNA at [0076], it would be obvious for the targets of the instant application to include RNA as the obvious variant.
The invention of ‘874 is drawn to identifying and collapsing clusters of molecular labels of the nucleic acid target, while the instant application is drawn to identifying and collapsing clusters of putative sequences of the target, molecular label sequences associated with the putative sequences of the target, and combination sequences, as well as identifying and removing chimeras before estimating the occurrence of the target. The prior art to Fan teaches clustering and collapsing combination sequences of stochastically barcoded targets (page 1258367-1, column 3, paragraph 3) and the prior art to Bolotin teaches clustering and attaching amplified and sequenced clonotypes (Supplemental, pages 3-4, algorithm steps 3-5). It would have been obvious to combine the invention of ‘874 with the types of sequences analyzed by Fan and Bolotin, because the clustering, collapsing, and statistical analysis methods of ‘874 could be predictably applied to any sequencing data. The motivation would have been to rescue low-quality reads by mapping them to high-quality data to preserve maximal quantitative information, as taught by Bolotin (page 380, column 2, paragraph 3). The prior art to Edgar teaches identifying and removing chimeras after correcting point errors in order to infer accurate biological template sequence (page 2, paragraph 1) using thresholds (page 10, paragraph 2). It would have been obvious to combine the invention of ‘874 with the chimera removal method of Edgar because the inclusion of chimeric sequences in sequencing data would lead inaccurate quantification. The motivation to remove chimeras would have been to denoise, or error correct, sequences with PCR amplification errors, as taught by Edgar (abstract).
Claim 9 of ‘874 is drawn to adjusting the sequencing data, wherein the sequencing depth of the nucleic acid is above a predetermined sequencing depth threshold, whereas claims 26 and 27 of the instant application are drawn to adjusting the sequencing data by thresholding molecular label sequences associated with the putative sequences of the target to determine signal molecular label sequences and noise molecular label sequences associated with the sequences of the target. As the specification of the instant disclosure states that determining an occurrence of noise molecular label sequences is determined by identifying the sequencing status of the target [0019], which is determined by sequencing depth [0020-0022]. Therefore, the instant application and claim 9 of ‘874 are obvious variants.

Response to Applicant Arguments
Applicant submits that claim 1 has been amended to incorporate the features of claim 24, and as claim 24 has not been rejected under Double Patenting, the claims are not obvious over the reference application in view of Fan, Bolotin, and Edgar.
This argument is not persuasive. Although claim 24 was not rejected in the previous Office Action under Double Patenting, the prior art to Edgar is considered to teach the chimeric occurrence threshold, which has been incorporated into amended claim 1. Therefore, the claims are considered as obvious over the reference application in view of Fan, Bolotin, and Edgar and the Double Patenting rejection is maintained.






Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631      
            
/Lori A. Clow/Primary Examiner, Art Unit 1631